           Case 2:20-cv-09015-SB-PLA Document 15 Filed 10/27/20 Page 1 of 1 Page ID #:206
                                                                                                                  October 27, 2020
                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                            CASE NUMBER
Royal Holdings Technologies Corporation
                                                                                           2:20-cv-09015-VAP-GJSx
                                                          PLAINTIFF(S)
                               v.
                                                                                    ORDER RE TRANSFER PURSUANT
FLIR Systems, Inc. et al                                                              TO GENERAL ORDER 19-03
                                                                                          (RELATED CASES)
                                                        DEFENDANT(S).

                                                                  CONSENT

      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

                October 27, 2020                                                                              Stanley Blumenfeld, Jr
                     Date                                                   United States District Judge

                                                               DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                                  United States District Judge

                                REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case        2:20-cv-04093-SB-PLAx             and the present case:

 ✔    A.         Arise from the same or closely related transactions, happenings or events; or
 ✔    B.         Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.         For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.         Involve one or more defendants from the criminal case in common, and would entail substantial
                 duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                              NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                      Standish                  to Magistrate Judge              Abrams                  .

           On all documents subsequently filed in this case, please substitute the initials            SB(PLAx)     after the case number
in place of the initials of the prior judge, so that the case number will read 2:20-cv-09015 SB(PLAx)                    . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge        Statistics Clerk
CV-34 (03/19)                    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
